Foed, Judge:
The suits listed in schedule “A,” attached hereto and made a part hereof, challenge the action of the collector of customs in classifying certain imported gloves and mittens under paragraph 1309 of the Tariff Act of 1930, as modified, and assessing duty thereon at the rate of 25 cents per pound and 32y2 per centum ad valorem.
Plaintiff claims said merchandise to be properly dutiable at the rate of 30 per centum ad valorem under paragraph 915 of the Tariff Act of 1930, as modified by the Protocol of Terms of Accession by Japan to the General Agreement on Tariffs and Trade, 90 Treas. Dec. 234, T.D. 53865, and T.D. 53877, as nylon gloves and mittens, similar in use to gloves and mittens, in chief value of cotton, by virtue of the similitude provisions contained in paragraph 1559 of the Tariff Act of 1930, as amended.
It has been stipulated and agreed to, by and between counsel for the parties herein involved, that the subject merchandise consists of gloves and mittens, knit or crocheted, wholly or in chief value of nylon, not made from cellulose, cellulose hydrate, or a compound of cellulose or a mixture containing any of the foregoing; that the involved merchandise most resembles in use gloves and mittens, wholly or in chief value of cotton, made of fabric knit on a warp-knitting or other machine.
Accepting the above stipulation as a statement of facts, we find and hold, as alleged by the plaintiff, the items marked “A,” and initialed MW on the invoices by Examiner M. Weiner, to be properly dutiable at the rate of 30 per centum ad valorem under paragraph 915 of the Tariff Act of 1930, as modified, supra, as made effective by T.D. 53877, as nylon gloves and mittens, similar in use to gloves and mittens in chief value of cotton, made of fabric knit on a warp-knitting or other machine, by virtue of the similitude provisions contained in paragraph 1559 of the Tariff Act of 1930, as amended, with the exception of entry 59281 of protest 59/33368 which is limited to cases 179 through 192, inclusive, and 196, which were entered for consumption or withdrawn from warehouse prior to September 13, 1958, the effective date of Public Law 85-645, 72 Stat. 602, Treasury Decision 54676.
To the extent indicated the specified claim in these suits is sustained; in all other respects and as to all other merchandise, all the claims are overruled.
Judgment will be rendered accordingly.